El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Luce & Co., S. en C. presentó una demanda en la Corte de Distrito de G-uayama dirigida contra doña Rosario Cin-trón, viuda de Capó alegando en ella tres causas de acción.
Por la primera se solicita que se declaren nulas la ins-cripción obtenida por la demandada en el registro de la propiedad a favor de su esposo fallecido, de cierta finca de cuarenta y dos cuerdas y la rectificación de la inscrip-ción de otra finca conocida con el nombre de Gaimital como contentiva de trescientas cuerdas.
Por la segunda se solicita que se declare que corresponde a la demandante cierta finca de ochenta cuerdas compuesta de dos parcelas que se baila localizada en los planos levan-tados por los agrimensores Runge (parcelas segunda de 39.5 cuerdas y tercera de 43), Clausells (parcelas de 42 y 40 cuerdas) y Caballero (parcelas de 37.48 y 40.10 cuerdas).
Y por la tercera se solicita que se ordene por la corte que se mantenga a la demandante en la posesión y disfrute de la finca de ochenta cuerdas, prohibiéndose a la deman-*536dada por sí o por intervención de cualquiera otra persona que despoje o perturbe o intente despojar o perturbar a la demandante en dicha posesión a pretexto de ejecutar la sentencia en el caso No. 3691, seguido ante la Corte de Dis-trito de Gruayama por Rosario Cintrón viuda de Capó contra A. Hartman y Co., sobre cumplimiento de contrato, o de cualquier otro modo, condenando a la demandada en costas, desembolsos y honorarios de abogado.
Y contiene además la demanda la siguiente petición:
“Y asimismo suplicamos de esta Honorable Corte que durante la pendencia de esta acción se decrete un injunction provisional contra la demandada previa la fianza que determine esta Honorable Corte, prohibiéndole que en tanto esté pendiente el presente pleito despoje o perturbe o intente o trate de despojar o perturbar a la demandante de la posesión de la finca de 80 cuerdas según se describe y localiza en la demanda, a pretexto de ejecutar la sentencia en el caso No. 3691 seguido ante la Corte de Distrito de Guayama por Rosario Cintrón viuda de Capó vs. A. Hartman & Co. sobre cumplimiento de contrato o de cualquier otro modo.”
La corte inmediatamente libró una orden señalando día para que la demandada compareciera a exponer razones por virtud de las cuales no debiera decretarse el injunction pendente lite solicitado, poniéndola entre tanto en entredi-cho, previa prestación de fianza por dos mil quinientos dó-lares.
La parte demandada compareció y contestó la demanda excepcionándola por no alegar en ninguna de sus tres cau-sas hechos suficientes para constituir acción, juntas ni se-paradamente, y negó algunos hechos y aceptó otros en re-lación con las tres causas de acción, exponiendo amplia-mente todo lo que a su derecho convino.
Como materia nueva alegó, en resumen:
Que por escritura pública otorgada en 1923 la demandada vendió a M. J. Oben, actuando éste como trustee y para beneficio de la demandante, 248 cuerdas de terreno que se segregaron de la estancia Gaimital de 288 cuerdas, en cuya *537escritura se expone y reconoce por las partes qne la diclia estancia se componía de 300 cnerdas menos diez o doce qne se segregaron para formar la finca Margarita, qne la de-mandada se encontraba sólo en posesión de 246 cnerdas qne fueron las vendidas a Oben describiéndose como colindando al norte con el resto de la finca Gaimital, resto qne consti-tuye el predio de 38 cnerdas qne se discute y qne Oben se obligó a comprar a la demandada para Luce & Co. a virtud de una opción en la qne se consigna expresamente la pen-dencia del pleito de la demandada contra A. Hartman y Co., reconociéndose también en la escritura por las partes qne la finca vendida lindaba al norte con Juan Ignacio Capó, boy la demandada, colindancia qne no era otra qne con la finca de 42 cnerdas repetidamente mencionada en la de-manda, todo lo cual constituye un “estoppel by deed” qne impide a la actora ejercitar su acción; •
Qne en 1918 la demandada presentó demanda en la Corte de Distrito de G-nayama contra A. Hartman y Co. antece-sora en título de la demandante en la qne después de descri-bir sus propiedades de 288 (Gaimital) y 42 y 10 cnerdas, así como tres fincas de A. Hartman y Co. de 246 {Olimpo), 80 y 25 cnerdas, solicitó sentencia a su favor declarando qne la misma era dueña de sus dichas tres fincas y también de una parte del exceso de 18.70 cnerdas qne el agrimensor nombrado por ambas partes transigiendo diferencias y re-conociendo los títulos de-la demandada, dictaminó qne sobra-ban después de dar a cada una de las seis fincas su respec-tiva cabida; qne elidía demanda se anotó en el registro de la propiedad de Guayama en 1916; qne A. Hartman y Co. contestó y contrademandó alegando qne las 42 y 38 cnerdas de la demandada no pudieron localizarse por coincidir con sus 80 cnerdas, negando el título de dominio de la deman-dada sobre las 42 y 38 cnerdas, por el fundamento de qne dichas porciones constituían las mismas 80 cnerdas qne habían adquirido de José Mariano Capó y solicitando a vir-tud de la alegada duplicidad de títulos sentencia a su favor *538y en contra de la demandada desestimando sn demanda y declarando nulo el contrato de transacción y mensura, igual-mente nulas las inscripciones en el registro y que las dichas fincas le pertenecían; que practicada la prueba la corte dictó sentencia en 1921 favorable a la demandante; que apelada dicha sentencia fué confirmada por la Corte Su-prema de Puerto Rico y que apelada de nuevo a la Corte de Circuito de Apelaciones del Primer Circuito, fué tam-bién allí confirmada con la circunstancia de haberse decla-rado sin lugar una reconsideración que reafirma el criterio de la Corte de Circuito en el sentido de haberse resuelto por el pleito el conflicto de títulos existente, y que, según se admite en la demanda, Luce y Co., S. en C., compró de A. Hartman y Co. con posterioridad a la anotación de la demanda de la demandada contra A. Hartman y Co. por lo que está en “privity” y es sucesora en título de ella.
Termina la contestación suplicando que se declare sin lugar en todas sus partes la demanda, que no se acceda al libramiento del injunction solicitado y que se impongan las costas, desembolsos y honorarios de abogado a la deman-dante.
Así las cosas, ambas partes comparecieron a los solos efectos del injunction preliminar, practicándose prueba. La corte de distrito consideró la cuestión sometídale y por los fundamentos consignados en una larga opinión, se negó a expedir el injunction pendente lite solicitado, y dejó sin efecto su orden de entredicho.
No conforme Luce y Co. S. en C. apelaron para ante esta Corte Suprema señalando en un alegato impreso que contiene 93 páginas la comisión de trece errores. La otra parte también presentó otro alegato impreso que alcanza a 84 páginas. Se trata de un pleito que ha venido debatién-dose por años y de abogados de gran sabiduría.
No seguiremos a éstos en la discusión detallada de los errores. Para ello tendríamos en verdad que prejuzgar la decisión del pleito en su fondo.
*539Hemos leído cuidadosamente la demanda y la contesta-ción, hemos examinado la prueba que está formada princi-palmente por los autos del pleito anterior resuelto por .tres cortes y hemos analizado los hechos a la luz de las opinio-nes emitidas y de las sentencias dictadas y a virtud de todo ello entendemos que ejercitó bien su juicio la corte de dis-trito al negarse a expedir la orden de injuMction pendente lite solicitada.
Desde 1906 esta Corte Suprema, por medio de su Juez Asociado Sr. Figueras, en el caso de Pereira v. Villafaña, 10, D.P.R. 11, 15, se expresó así:
“Los mandamientos de injunction no deben concederse sino con gran cautela y solamente en casos donde la razón y la necesidad son claros. La concesión precipitada e inconsiderada de mandamientos de injunction es peligrosa tanto para los intereses económicos del país, como para los derechos de las partes y los bien sentados prece-dentes de los tribunales.”
Aparentemente el caso que ahora levantan Luce y Co. S. en C. fué juzgado y decidido en el pleito seguido por la viuda de Capó contra A. Hartman y Co., y como Luce y Co. S. en C. adquirieron con conocimiento de dicho pleito según se desprende de sus propias alegaciones, están obli-gados por el fallo dictado en el mismo.
Las sentencias de los tribunales se pronuncian para cum-plirse. Es cierto que en este nuevo pleito se alega el fraude, pero ello no es bastante para detener el curso de la justicia adjudicada. La prueba aportada y la hábil ar-gumentación del letrado de la parte apelante pudieran ser bastantes para levantar dudas en la conciencia del juzgador, pero no en el grado suficiente para resolverse a dejar sin efecto aunque sea transitoriamente lo ya juzgado.
No vemos que sea de tal modo necesario el injunction para evitar la multiplicidad de procedimientos, que consti-tuya un argumento tan poderoso para expedirlo que deba revocarse la resolución apelada. Si a la sociedad deman-dante le asiste la razón, medios tiene en la ley para garan-*540tizar el fallo que pueda dictarse sin temor de que surjan en el futuro múltiples litigios.
Debe confirmarse la resolución apelada.